Citation Nr: 0100094	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  94-01 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1971.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision of 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania, that denied 
service connection for post-traumatic stress disorder (PTSD).  
The veteran testified at a hearing before a hearing officer 
at the originating agency in October 1992.  The Board 
remanded the case in January 1996 and December 1998 for 
additional development of the record.  


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq.  The purpose of 
this bill was to reverse the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, ___ .  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

The veteran has previously reported stressors in support of 
his claim for service connection for PTSD.  In a January 1997 
letter, the United States Army & Joint Services Environmental 
Support Group verified attacks against Hawk Hill during 
January, April and June 1970, but was unable to verify 
reported attacks at Hill 51 or a reported incident regarding 
an explosion at a mess hall.  On a VA psychiatric examination 
in June 1999, the veteran also reported that he suffered 
constant harassment by his First Sergeant H. and stated that 
W. S. L., a buddy who served with him in Vietnam and was now 
living in the Philadelphia area, could confirm that 
harassment.  The veteran should be requested to submit 
competent evidence regarding the claimed stressors, 
particularly specific details of the claimed stressful events 
during service.  The originating agency must attempt to 
verify all stressors reported by the veteran in connection 
with its review of the claim.  

Accordingly, the case is REMANDED to the originating agency 
for the following action:  

1.  The originating agency should take 
appropriate steps to ask the veteran to 
provide comprehensive information 
concerning the inservice stressful events 
that he feels support his claim for 
service connection for PTSD.  He should 
be asked to provide specific details of 
the claimed stressful events during 
service such as the dates, places, 
detailed descriptions of the events, his 
service units, duty assignments, and the 
names and other identifying information 
concerning any individuals involved in 
the stressful events.  The originating 
agency should inform the veteran that he 
may specifically submit lay statements or 
statements of service comrades that 
support his report of the alleged 
stressors.  He should be told that the 
information is necessary to obtain 
supporting evidence of the stressful 
events.  

2.  Then, the originating agency should 
prepare a summary of all the veteran's 
alleged inservice stressful experiences 
and attempt to verify such experiences 
through appropriate service department 
channels; the National Personnel Records 
Center (NPRC); and similar sources.  

3.  Following completion of the 
development requested above, the 
originating agency should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the 
originating agency should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  The originating agency should review 
the claims file to determine whether any 
diagnosis of post-traumatic stress 
disorder of record is based on a verified 
stressor or stressors.  Following any 
further indicated development, the 
originating agency should readjudicate 
the claim for service connection for 
PTSD.  

5.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
veteran and his representative, and they 
should be provided with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the originating agency.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the 
originating agency.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WILLIAM W. BERG
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



